As filed with the Securities and Exchange Commission on June 28, 2011 1933 Act Registration No. 333-156123 1940 Act Registration No. 811-21028 CIK No. 0001163403 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 7 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 53 Lincoln Life Flexible Premium Variable Life Account Y (Exact Name of Registrant) American Legacy AssetEdgeSM VUL THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Exact Name of Depositor) 1300 South Clinton Street Fort Wayne, Indiana 46802 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (260) 455-2000 Peter Feeley The Lincoln National Life Insurance Company 150 North Radnor Chester Road Radnor, PA 19087 (Name and Address of Agent for Service) Copy To: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ending December 31, 2010 was filed March 18, 2011. It is proposed that this filing will become effective: /x/ immediately upon filing pursuant to paragraph (b) / / on May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be December 22, 2010. Supplement Dated June 28, 2011 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account Y American Legacy SVUL-IV American Legacy PreservationEdge SVUL American Legacy AssetEdge VUL American Legacy VULdb-II American Legacy VULcv-III American Legacy VULcv-IV American Legacy VULdb-IV American Legacy SVUL-III LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account Y American Legacy SVUL-IV American Legacy PreservationEdge SVUL American Legacy AssetEdge VUL American Legacy VULcv-III American Legacy VULcv-IV American Legacy VULdb-IV The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. Lincoln Variable Insurance Products Trust (“LVIP”) has made a correction to some of their fees.As a result, the minimum total annual operating expenses as shown in Table III: Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) has changed to 0.54%. The Prospectus and Statement of Additional Information, including the consolidated financials statements of The Lincoln National Life Insurance Company and the financial statements of Lincoln Life Flexible Premium Variable Life Account Y, as submitted with Post-Effective Amendment No. 6 to Registration Statement on Form N-6 filed on April 1, 2011 (File No. 333-156123), are incorporated herein by reference. PART C - OTHER INFORMATION Item 26. EXHIBITS (1) Resolution of the Board of Directors of The Lincoln National Life InsuranceCompany and related documents authorizing establishment of theAccount.(13) (2) N/A (3) (a) Selling Agreement between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc.(13). (b) Commission Schedule for Variable Life Policies.(13) (4) (a) Policy LN698. (5) (b) Accelerated Benefits Rider - Policy Form ABR 5654 and ABR 5650.(9) (c) Change of Insured Rider - Policy Form LR496.(7) (d) Enhanced Surrender Value Rider - Policy Form LR541.(9) (e) Estate Tax Repeal Rider - Policy Form LR511.(8) (f) Overloan Protection Rider - Policy Form LR540.(10) (g) Waiver of Monthly Deduction Benefit Rider - Policy Form LR436 andLR437.(2) (5) Application - Form LFF06399. (9) (a) Addendum to Application - LF06640AL (5/08)(6) (6) (a) Articles of Incorporation of The Lincoln National Life InsuranceCompany.(1) (b) Bylaws of The Lincoln National Life Insurance Company.(12) (7) Form of Reinsurance Contracts.(3) (8) Fund Participation Agreement, and amendments thereto, between The Lincoln National Life Insurance Company and: (a) American Funds Insurance Series(14) (b) LVIP Variable Insurance Products Trust(14) (9) Accounting and Financial Administration Services Agreement dated October 1,2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Companyand Lincoln Life & Annuity Company of New York. (4) (10) Not applicable. (11) Opinion and Consent of John L. Reizian. (12) Not Applicable. (13) Not Applicable. (14) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm. (15) Not applicable. (16) Not applicable. (17) Procedures Memorandum pursuant to Rule 6e-3(T)(b)(12)(iii).(14) (1) Incorporated by reference to Registration Statement on Form N-4 (FileNo. 333-27783) filed on December 5, 1996. (2) Incorporated by reference to Registrant's Registration Statement onForm S-6 (File No. 333-42479) filed on December 17, 1997. (3) Incorporated by reference to Post-Effective Amendment No. 1 on FormN-6 (File No. 333-139960) filed on April 1, 2008. (4) Incorporated by reference to Registration Statement on Form N-4 (File333-147673) filed on November 28, 2007. (5) Incorporated by reference to Pre-Effective Amendment No. 1 on Form N-6(File No. 333-146507) filed on August 29, 2008. (6) Incorporated by reference to Registration Statement on Form N-6 (File No. 333-156123) filed on December 15, 2008. (7) Incorporated by reference to Post-Effective Amendment No. 3 on FormS-6 (File No. 333-82663) filed on April 12, 2001. (8) Incorporated by reference to Post-Effective Amendment No. 2 toRegistration Statement on Form S-6 (File No. 333-54338) filed onSeptember 14, 2001. (9) Incorporated by reference to Post-Effective Amendment No. 1 toRegistration Statement on Form N-6 (File No. 333-139960) filed on July 31, 2007. (10) Incorporated by reference to Post-Effective Amendment No. 2 on FormN-6 (File No. 333-118478) filed on April 6, 2006. (11) Incorporated by reference to Post-Effective Amendment No. 42 on Form N-4 (File No. 333-18419) filed on June 21, 2011. (12) Incorporated by reference to Post-Effective Amendment No. 3 on FormN-6 (File No. 333-118478) filed on April 5, 2007. (13) Incorporated by reference to Pre-Effective Amendment No. 1 on FormS-6 (File No. 333-81882) filed on May 9, 2002. (14) Incorporated by reference to Post-Effective Amendment No. 16 on FormN-6 (File No. 333-146507) filed on April 1, 2011. Item 27. Directors and Officers of the Depositor NamePositions and Offices with Depositor Dennis R. Glass** President and Director Frederick J. Crawford** Executive Vice President and Director Mark E. Konen*** Senior Vice President and Director Keith J. Ryan* Vice President and Director Rise C. M. Taylor* Vice President and Treasurer Charles A. Brawley, III** Vice President and Secretary C. Phillip Elam II*** Senior Vice President, Chief Investment Officer Randal Freitag** Executive Vice President, Chief Financial Officer and Director Charles C. Cornellio*** Executive Vice President, Chief Administrator Officer and Director * Principal business address is 1300 South Clinton Street, Fort Wayne,Indiana 46802-3506 ** Principal business address is 150 North Radnor Chester Road, Radnor, PA 19087 *** Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 28. Persons Controlled by or Under Common Control with the Depositor or the Registrant Organizational Chart of the Lincoln National Corporation Insurance Company Holding Company System (11) Item 29. Indemnification (a) Brief description of indemnification provisions: In general, Article VII of the By-Laws of The Lincoln National LifeInsurance Company (Lincoln Life) provides that Lincoln Life will indemnifycertain persons against expenses, judgments and certain other specifiedcosts incurred by any such person if he/she is made a party or isthreatened to be made a party to a suit or proceeding because he/she was adirector, officer, or employee of Lincoln Life, as long as he/she acted ingood faith and in a manner he/she reasonably believed to be in the bestinterests of, or not opposed to the best interests of, Lincoln Life.Certain additional conditions apply to indemnification in criminalproceedings. In particular, separate conditions govern indemnification of directors,officers, and employees of Lincoln Life in connection with suits by, or inthe right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit No. 6(b) hereto) for the full text of the indemnification provisions.Indemnification is permitted by, and is subject to the requirements of,Indiana law. (b) Undertaking pursuant to Rule 484 of Regulation C under the SecuritiesAct of 1933: Insofar as indemnification for liabilities arising under the SecuritiesAct of 1933 may be permitted to directors, officers and controllingpersons of the Registrant pursuant to the provisions described in Item28(a) above or otherwise, the Registrant has been advised that in theopinion of the Securities and Exchange Commission such indemnification isagainst public policy as expressed in the Act and is, therefore,unenforceable. In the event that a claim for indemnification against suchliabilities (other than the payment by the Registrant of expenses incurredor paid by a director, officer, or controlling person of the Registrant inthe successful defense of any such action, suit or proceeding) is assertedby such director, officer or controlling person in connection with thesecurities being registered, the Registrant will, unless in the opinion ofits counselthe matter has been settled by controlling precedent, submit to a court ofappropriate jurisdiction the question whether such indemnification by itis against public policy as expressed in the Act and will be governed bythe final adjudication of such issue. Item 30. Principal Underwriter (a) Lincoln Financial Distributors, Inc. is the principal underwriter forLincoln National Variable Annuity Fund A (Group); Lincoln NationalVariable Annuity Fund A (Individual); Lincoln National Variable AnnuityAccount C; Lincoln Life Flexible Premium Variable Life Account D; LincolnNational Flexible Premium Variable Life Account E; Lincoln NationalFlexible Premium Variable Life Account F; Lincoln National VariableAnnuity Account H; Lincoln Life Flexible Premium Variable Life Account J;Lincoln Life Flexible Premium Variable Life Account K; Lincoln NationalVariable Annuity Account L; Lincoln Life Flexible Premium Variable LifeAccount M; Lincoln Life Variable Annuity Account N; Lincoln Life VariableAnnuity Account Q; Lincoln Life Flexible Premium Variable Life Account R;Lincoln Life Flexible Premium Variable Life Account S; Lincoln LifeVariable Annuity Account T; Lincoln Life Variable Annuity Account W; andLincoln National Variable Annuity Account 53. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: NamePositions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director Patrick J. Caulfield**Vice President and Chief Compliance Officer, Senior Counsel Patricia Insley* Vice President and Director Keith J. Ryan*** Vice President and Chief Financial Officer Linda Woodward***Secretary Joel Schwartz* Vice President and Director Anant Bhalla* Vice President, Treasurer Thomas O'Neill*Vice President, Chief Operating Officer, and Director * Principal business address is 150 Radnor Chester Road, Radnor, PA 19087 ** Principal business address is 1300 S. Clinton Street, Ft. Wayne, IN 46802 *** Principal business address is 350 Church Street, Hartford, CT 06103 (c) N/A Item 31. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 S. Clinton Street, Fort Wayne, Indiana 46802 and at One Granite Place, Concord, New Hampshire 03301. The accounting records are maintained by Bank of New York Mellon, N.A., One Mellon Bank Center, 500 Grant Street, Pittsburgh, Pennsylvania 15258. Item 32. Management Services Not Applicable. Item 33. Fee Representation Lincoln Life represents that the fees and charges deducted under the policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Lincoln Life Flexible Premium Variable Life Account Y, has duly caused this Post-Effective Amendment No. 7 to the Registration Statement on Form N-6 (File No. 333-156123; 811-21028; CIK: 0001163403) to be signed on its behalf by the undersigned duly authorized, in the City of Hartford and State of Connecticut on the 28th day of June, 2011.Registrant certifies that this amendment meets all of the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933. Lincoln Life Flexible Premium Variable Life AccountY (Registrant) /s/ Joshua R. Durand By Joshua R. Durand Assistant Vice President The Lincoln National Life Insurance Company The Lincoln National Life Insurance Company (Depositor) /s/ Joshua R. Durand By Joshua R. Durand Assistant Vice President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 7 to theRegistration Statement on Form N-6 (File No.: 333-156123; 811-21028; CIK: 0001163403) has been signed below on June 28, 2011 by the following persons, as officers and directors of the Depositor, in the capacities indicated: SignatureTitle /s/ Dennis R. Glass * President and Director Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administrative Officer and Director Charles C. Cornelio /s/ Frederick J. Crawford * Executive Vice President; and Director Frederick J. Crawford /s/ C Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Randal J. Freitag * Executive Vice President; Chief Financial Officer and Director Randal J. Freitag /s/ Mark E. Konen * Senior Vice President and Director Mark E. Konen /s/ Keith J. Ryan * Vice President and Director Keith J. Ryan /s/ John L. Reizian * By John L. Reizian Attorney-in-Fact, pursuant to a Power- of-Attorney filed with this Registration Statement POWER OF ATTORNEY We, the undersigned directors and/or officers of The Lincoln National Life Insurance Company, hereby constitute and appoint Delson R. Campbell, Brian A. Kroll, John L. Reizian, Lawrence A. Samplatsky and John D. Weber,individually, our true and lawful attorneys-in-fact, with full power to each of them to sign for us, in our names and in the capacities indicated below, any Registration Statements and any and all amendments to Registration Statements; including exhibits, or other documents filed on Forms N-6 or N-4 or any successors or amendments to these Forms, filed with the Securities and Exchange Commission, under the Securities Act of 1933 and/or Securities Act of 1940, on behalf of the Company in its own name or in the name of one of its Separate Accounts, hereby ratifying and confirming our signatures as they may be signed by any of our attorneys-in-fact to any such amendments to said Registration Statements as follows: Variable Life Insurance Separate Accounts: Lincoln Life Flexible Premium Variable Life Account D: 033-00417; 811-04592 Lincoln Life Flexible Premium Variable Life Account F: 033-14692; 333-40745; 811-05164 Lincoln Life Flexible Premium Variable Life Account G: 033-22740; 811-05585 Lincoln Life Flexible Premium Variable Life Account J:033-76434; 811-08410 Lincoln Life Flexible Premium Variable Life Account K: 033-76432; 811-08412 Lincoln Life Flexible Premium Variable Life Account M: 333-42479; 333-54338; 333-84370; 333-84360; 333-111137; 333-111128; 333-118478; 333-118477; 333-63940; 333-82663; 333-139960; 333-145090; 333-146507; 333-163139; 811-08557 Lincoln Life Flexible Premium Variable Life Account R: 333-33782; 333-90432; 333-115882; 333-125792; 333-125991; 333-43107; 333-145235; 333-145239; 811-08579 Lincoln Life Flexible Premium Variable Life Account S: 333-72875; 333-104719; 333-125790; 811-09241 Lincoln Life Flexible Premium Variable Life Account Y: 333-118482; 333-118481; 333-115883; 333-81882; 333-81884; 333-81890; 333-90438; 333-156123; 811-21028 Lincoln Life Flexible Premium Variable Life Account JF-A: 333-144268; 333-144269; 333-144271; 333-144272; 333-144273; 333-144274; 333-144275; 811-04160 Lincoln Life Flexible Premium Variable Life Account JF-C: 333-144264; 333-144270; 811-08230 Variable Annuity Separate Accounts: Lincoln National Variable Annuity Fund A: 002-26342; 002-25618; 811-01434 Lincoln National Variable Annuity Account C: 033-25990; 333-50817; 333-68842; 333-112927; 811-03214 Lincoln National Variable Annuity Account E: 033-26032; 811-04882 Lincoln National Variable Annuity Account H: 033-27783; 333-18419; 333-35780; 333-35784; 333-61592; 333-63505; 333-135219; 333-170695; 811-05721 Lincoln National Variable Annuity Account L: 333-04999; 811-07645 Lincoln Life Variable Annuity Account N: 333-40937; 333-36316; 333-36304; 333-61554; 333-119165; 333-135039; 333-138190; 333-149434; 333-170529; 333-170897; 333-172328; 811-08517 Lincoln Life Variable Annuity Account Q: 333-43373; 811-05869 Lincoln Life Variable Annuity Account T: 333-32402; 333-73532; 811-09855 Lincoln Life Variable Annuity Account W: 333-52572; 333-52568; 333-64208; 811-10231 Lincoln Life Variable Annuity Account JL-A: 333-141888; 811-02188 Lincoln Life Variable Annuity Account JF-I: 333-144276; 333-144277; 811-09779 Lincoln Life Variable Annuity Account JF-II: 333-144278; 811-08374 Except as otherwise specifically provided herein, the power-of-attorney granted herein shall not in any manner revoke in whole or in part any power-of-attorney that each person whose signature appears below has previously executed.This power-of-attorney shall not be revoked by any subsequent power-of-attorney each person whose signature appears below may execute, unless such subsequent power specifically refers to this power-of-attorney or specifically states that the instrument is intended to revoke all prior general powers-of-attorney or all prior powers-of-attorney. This Power-of-Attorney may be executed in separate counterparts each of which when executed and delivered shall be an original; but all such counterparts shall together constitute one and the same instrument.Each counterpart may consist of a number of copies, each signed by less than all, but together signed by all, of the undersigned. SignatureTitle /s/ Dennis R. Glass * President and Director Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administrative Officer and Director Charles C. Cornelio /s/ Frederick J. Crawford * Executive Vice President and Director Frederick J. Crawford /s/ C. Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Randal J. Freitag * Senior Vice President; Chief Financial Officer and Director Randal J. Freitag /s/ Mark E. Konen * Senior Vice President and Director Mark E. Konen /s/ Keith J. Ryan * Vice President and Director Keith J. Ryan We, Delson R. Campbell, Brian A. Kroll, John L. Reizian, Lawrence A. Samplatsky and John D. Weber, have read the foregoing Power of Attorney.We are the person(s) identified therein as agent(s) for the principal named therein.We acknowledge our legal responsibilities. /s/ Delson R. Campbell Delson R. Campbell /s/ Brian A. Kroll Brian A. Kroll /s/ John L. Reizian John L. Reizian /s/ Lawrence A. Samplatsky Lawrence A. Samplatsky /s/ John D. Weber John D. Weber Version dated: February 2011
